COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Lion Copolymer Holdings, LLC, Appellants/Cross-Appellee
                         v. Lion Polymers, LLC, Appellee/Cross-Appellant, and AFWest
                         Chemicals, Ltd. and Vijay Goradia, Appellees
Appellate case number:   01-16-00848-CV

Trial court case number: 2014-10394

Trial court:             190th District Court of Harris County

       Appellant/Cross-Appellee Lion Copolymer Holdings, LLC (“Company”), Appellee/Cross-
Appellant Lion Polymers, LLC (“Lion Polymers”) and Appellees AFWest Chemicals, Ltd. and
Vijay Goradia have filed an “Agreed Motion to Amend Current Briefing Schedule and to Exceed
Word Count.” The motion is granted. The briefing schedule and word counts are amended as
follows:
        The Company’s opening appellant’s brief is due on January 20, 2017.
        Lion Polymers’ combined appellee’s and cross-appellant’s brief is due on February 20,
         2017 (30 days after the Company files its appellant’s brief). The combined brief shall
         contain no more than 30,000 words.
        The Company’s combined cross-appellee’s and reply brief is due on March 22, 2017
         (30 days after Lion Polymers files its appellee’s and cross-appellant’s brief). The
         combined brief shall contain no more than 22,500 words.
        The brief of appellees AFWest Chemicals, Ltd. and Vijay Goradia is due on March 22,
         2017 (30 days after Lion Polymers files its cross-appellant’s brief).
        Lion Polymers’ reply brief will be due on April 11, 2017 (20 days after the cross-
         appellee’s brief is filed by the Company and the appellees’ brief is filed by AFWest
         Chemicals, Ltd. and Vijay Goradia).
       It is so ORDERED.

Judge’s signature: _/s/ Rebeca Huddle_
                      Acting individually

Date: December 8, 2016